  Case 1:19-cv-14023-NLH Document 9 Filed 06/08/20 Page 1 of 2 PageID: 116



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


      MANUEL RIVERA,                      1:19-cv-14023(NLH)

                   Petitioner,            MEMORANDUM OPINION & ORDER

           v.

      WARDEN DAVID ORTIZ, et al.,

                   Respondents.


APPEARANCES:

Manuel Rivera
19639-054
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

       Petitioner pro se


Craig Carpenito, United States Attorney
John Francis Basiak, Assistant U.S. Attorney
U.S. Attorney's Office
402 E. State Street, Room 430
Trenton, NJ 08608

       Attorneys for Respondent

HILLMAN, District Judge

       WHEREAS, Manuel Rivera filed a petition for writ of habeas

corpus under 28 U.S.C. § 2241 on June 17, 2019, see ECF No. 1;

and

       WHEREAS, the petition sought relief from the imposition of

lifetime special parole, id.; and
  Case 1:19-cv-14023-NLH Document 9 Filed 06/08/20 Page 2 of 2 PageID: 117



     WHEREAS, the United States has moved to dismiss the

petition for lack of jurisdiction, see ECF No. 7; and

     WHEREAS, Petitioner filed a letter with the Court on March

16, 2020 asking the Court to dismiss this action as moot because

the “Hon. Paul A. Crotty of the Southern District of New York

granted [his] long ago filed Motion to Reconsider thereby

vacating the imposition of limetime [sic] special parole.”            ECF

No. 8.   “Because that is the sole relief I sought in the opening

Petition, the issue before the Court is now moot.”           Id.; and

     WHEREAS, the United States has not filed anything with the

Court suggesting the Court should not dismiss the case as moot,

     THEREFORE, IT IS on this        5th      day of June, 2020

     ORDERED that the motion to dismiss, ECF No. 7, is dismissed

as moot; and it is further

     ORDERED that the petition, ECF No. 1, is dismissed as moot

at the request of the Petitioner; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail and mark this case closed.


                                              s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
